Name: Commission Implementing Regulation (EU) NoÃ 933/2012 of 11Ã October 2012 amending for the 180th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 12.10.2012 EN Official Journal of the European Union L 278/11 COMMISSION IMPLEMENTING REGULATION (EU) No 933/2012 of 11 October 2012 amending for the 180th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 5 October 2012 the Sanctions Committee of the United Nations Security Council decided to remove one natural person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply after considering the de-listing requests submitted by this person and the Comprehensive Report of the Ombudsperson established pursuant to United Nations Security Council Resolution 1904(2009). Furthermore, on 3 October 2012 it decided to amend one entry on the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entry under the heading Natural persons is deleted: Yasin Abdullah Ezzedine Qadi (alias (a) Kadi, Shaykh Yassin Abdullah; (b) Kahdi, Yasin; (c) Yasin Al-Qadi). Address: Farsi Center  West Tower 11th floor, Suite 1103, Wally Al-Ahd Street, Ruwais District, P.O. Box 214, Jeddah 21411, Saudi Arabia. Date of birth: 23.2.1955. Place of birth: Cairo, Egypt. Nationality: Saudi Arabian. Passport No: (a) B 751550, (b) E 976177 (issued on 6.3.2004, expired on 11.1.2009). Date of designation referred to in Article 2a(4)(b): 17.10.2001. (2) The entry Al-Qaida in the Arabian Peninsula (alias (a) AQAP, (b) Al-Qaida of Jihad Organization in the Arabian Peninsula, (c) Tanzim Qaidat al-Jihad fi Jazirat al-Arab, (d) Al-Qaida Organization in the Arabian Peninsula, (e) Al-Qaida in the South Arabian Peninsula, (f) Al-Qaida in Yemen, (g) AQY). Other information: Location: Yemen or Saudi-Arabia. Formed in January 2009. Date of designation referred to in Article 2a(4)(b): 19.1.2010. under the heading Legal persons, groups and entities shall be replaced by the following: Al-Qaida in the Arabian Peninsula (alias (a) AQAP, (b) Al-Qaida of Jihad Organization in the Arabian Peninsula, (c) Tanzim Qaidat al-Jihad fi Jazirat al-Arab, (d) Al-Qaida Organization in the Arabian Peninsula, (e) Al-Qaida in the South Arabian Peninsula, (f) Ansar al-Sharia, (g) AAS, (h) Al-Qaida in Yemen, (i) AQY). Other information: Location: Yemen or Saudi-Arabia. Ansar al-Sharia was formed in early 2011 by AQAP. Date of designation referred to in Article 2a(4)(b): 19.1.2010.